Exhibit 12.1 REALTY INCOME CORPORATION STATEMENTS RE COMPUTATION OF RATIOS ( dollars in thousands ) Years ended December 31, Fixed charges: Interest $ Amortization of fees Interest capitalized 10 5 92 Fixed charges $ Income from continuing operations $ Plus fixed charges Less interest capitalized ) (5 ) Earnings from continuing operations before fixed charges $ Divided by fixed charges $ Ratio of earnings from continuing operations to fixed charges Ratio of earnings from continuing operations to combined fixed charges and preferred stock dividends Preferred stock dividends $ $
